Name: Commission Implementing Regulation (EU) 2015/807 of 22 May 2015 amending for the 232nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 23.5.2015 EN Official Journal of the European Union L 128/16 COMMISSION IMPLEMENTING REGULATION (EU) 2015/807 of 22 May 2015 amending for the 232nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular point (a) of Article 7(1) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 May 2015, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entry under the heading Natural persons is deleted: Abdul Rahim Al-Talhi (alias (a) 'Abdul-Rahim Hammad al-Talhi, (b) Abd' Al-Rahim Hamad al-Tahi, (c) Abdulrheem Hammad A Altalhi, (d) Abe Al-Rahim al-Talahi, (e) Abd Al-Rahim Al Tahli, (f) 'Abd al-Rahim al- Talhi, (g) Abdulrahim Al Tahi, (h) Abdulrahim al-Talji, (i) 'Abd-Al-Rahim al Talji, (j) Abdul Rahim Hammad Ahmad Al-Talhi, (k) Abdul Rahim, (l) Abu Al Bara'a Al Naji, (m) Shuwayb Junayd. Address: Buraydah, Saudi Arabia. Date of birth: 8.12.1961. Place of birth: Al-Shefa, Al-Taif, Saudi Arabia. Passport No: F275043 (Saudi Arabian, issued on 29.5.2004, expired on 5.4.2009). Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to and otherwise provided assistance to the Abu Sayyaf Group. Date of designation referred to in point (b) of Article 2a(4): 9.10.2007.